Citation Nr: 0020247	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1971, including a year in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
Board notes that the RO had previously denied the appellant's 
claim for service connection for PTSD in a rating action 
dated in March 1990; the Board sees no reason to disturb the 
RO's subsequent apparent determination that the appellant's 
claim should be reopened based on the submission of new and 
material evidence.

In June 2000, a video conference hearing was held before the 
Board Member rendering this decision, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  At the time of this 
hearing, the Board Member was sitting in Washington, D.C., 
and the appellant was sitting at the RO.


FINDING OF FACT

The appellant has a diagnosis of PTSD based on an unverified 
in-service stressor.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  When a veteran has 
presented a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a), the VA has a duty to assist the 
veteran in the development of his claim.   

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  The determination of the 
sufficiency (but not the existence) of a stressor is subsumed 
in the PTSD diagnosis, and is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, supra, at 
140.

In the instant case, the Board finds the appellant's claim 
for service connection for PTSD to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  In this regard, 
the appellant claims that he suffers from PTSD as a result of 
having served with a medivac helicopter unit in Vietnam and 
having to handle dead and wounded service personnel in the 
course of his duties.  The appellant testified at his March 
1997 personal hearing at the RO that a Chinook helicopter 
crashed near Bien Hoa near Firebase MAZE in the spring of 
1972, and that he was involved in the recovery of 90 dead 
American bodies from the crash site.  See RO Hearing 
Transcript p. 7.  Review of the appellant's service personnel 
records shows that he was attached to the Medical Company 
215th Composite Service Battalion (CSB) of the 1st Cavalry 
Division (Airmobile) from mid-December 1971 to June 13, 1972.  

Review of the record also shows that the appellant has 
asserted the existence of a second stressor in support of his 
claim for service connection for PTSD, namely, picking up 
three body bags containing decomposed bodies in Cambodia 
during the last week of December 1971.  See VA Form 21-4138, 
dated in March 1998.  In addition, the appellant has 
indicated that he was shipped out in December 1971, from 
Company D of the 158th Aviation battalion of the 101st 
Airborne Division stationed at Quang Tri, on a C-130 that had 
to make an emergency landing in Da Nang; that on his first 
night in Bien Hoa with the 215th CSB (Medivac) in December 
1971, the base was hit by 122 rockets and mortars; that in 
February or June of 1972, a jet plane crashed at the Bien Hoa 
Airbase and he was involved in picking up two bodies and 
flying them to Saigon; and that in April 1972, he was 
involved in the retrieval of 14 American troops, including 6 
dead and one soldier whose severed leg he had to recover.  He 
has also stated that a medic friend of his was killed after a 
general ordered the machine guns taken off of the medivac 
helicopters in approximately June 1972, and that he was on 
flight status, flying on assault missions and on light 
observation and cover helicopters, when he was assigned to 
the F Troop 9th Cavalry, 12th Combat Aviation Group from June 
17, 1972 to October 21, 1972.

In addition, several VA medical records on file, in the form 
of both outpatient records and examination reports, dated 
from 1994 to 1999, are shown to include several diagnoses of 
PTSD.  Under these circumstances, the appellant's claim for 
service connection for PTSD is well grounded, thereby 
triggering the VA's duty to assist under 38 U.S.C.A. 
§ 5107(a).


ORDER

The appellant's claim of entitlement to service connection 
for PTSD is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Although the appellant's PTSD claim is well grounded, the 
evidence is insufficient to warrant a grant of service 
connection.  If it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In relation to non-combat stressors, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders has 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  The appellant's claim must 
therefore be reviewed under the new regulatory provisions as 
well as those in effect when he filed his claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In that regard, it is 
also noted that while this case was undergoing development, 
the provisions of 38 C.F.R. § 3.304(f) were amended.  See 
38 C.F.R. § 3.304(f) (1999).  Since the August 1999 
Supplemental Statement of the Case refers to the old 
provisions, due process requires that these new provisions be 
initially considered by the RO.  Also, while this case was 
pending, the General Counsel of the VA promulgated a 
Precedent Opinion defining when a veteran had "Engaged in 
Combat with the Enemy."  See VAOPGCPREC 12-99 (1999).

In this case, it is not clear from the evidence of record 
that the appellant engaged in combat with the enemy.  As for 
the alleged stressors described in the record, other than the 
appellant's own statements, there is no competent evidence 
regarding the claimed inservice stressors in the claims file, 
nor is there any evidence that the RO attempted to verify the 
appellant's claimed stressors.  Furthermore, the Board notes 
that in the Cohen case, supra, Court indicated that it is 
incumbent upon the VA to fully develop and attempt to verify 
a veteran's alleged stressors.  

The appellant has described several stressors, delineated in 
the decision above, but the RO has not requested verification 
of these alleged stressors from the former United States Army 
and Joint Services Environmental Support Group (now the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  The RO should also ascertain what the duties of 
an MOS 67N20 were in 1971-72 in Vietnam, as well as those of 
a medivac helicopter crew chief and the crew chief of an 
anti-tank/rocket (ARIG) platoon.

The Board also notes that daily personnel actions such as 
wounded or killed in action can be obtained directly from the 
Director, National Archives and Records Administration 
(NARA); information concerning casualties in a particular 
province at a particular time is also available at various 
Vietnam veteran Internet sites.

In addition, while review of the record reveals that the 
claims file contains a few of the appellant's service 
personnel records, the RO has apparently not searched for his 
201 file; the service personnel documents currently in the 
record appear to have been supplied by the appellant.  The 
Board notes that such evidence is certainly relevant to the 
appellant's claim for service connection for PTSD.  
Therefore, the RO should again attempt to obtain these 
records; if the appellant is in possession of such records, 
he should provide complete copies to the RO.

Lastly the Board observes that the review of the evidence of 
record reveals that the appellant has been awarded Social 
Security Administration (SSA) disability benefits.  The Court 
has held that the VA's statutory duty to assist includes 
seeking to obtain SSA records.  Waddell v. Brown, 5 Vet. App. 
454 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); see also Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

The evidence of record is insufficient for the Board to 
render a decision on whether the appellant suffers from a 
psychiatric disorder, namely PTSD, that is related to 
service.  The considerations described above require a search 
for relevant service personnel records and for medical 
records, as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain legible copies 
of pertinent material from the 
appellant's Army personnel records from 
the Official Military Personnel File 
(OMPF) or from any other appropriate 
source.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

2.  The RO should obtain from the Social 
Security Administration copies of any 
medical records utilized in determining 
the grant of the appellant's of 
entitlement to disability benefits, as 
well as any Administrative Law Judge 
decision and associated List of Exhibits.  
The appellant's assistance in obtaining 
any pertinent records should be requested 
as indicated.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any additional 
physicians, hospitals or treatment 
centers (private, VA or military) who 
provided him with relevant treatment 
since service for any psychiatric 
problems.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant if needed, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant at any point in the file to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim, to the 
extent that they are not already of 
record.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  The RO should contact the appellant 
to obtain whatever additional information 
he might have concerning American 
casualties he witnessed.  After waiting 
for an appropriate period for the 
appellant to supply additional 
information, the RO should then contact 
the National Archives and Records 
Administration (NARA) and/or other 
appropriate sources to obtain all 
pertinent records relating to the 
appellant's alleged stressors.  The RO 
should also attempt to obtain the 
operational reports, daily journal 
entries and duty rosters, lessons learned 
statements, or any other information 
regarding the activities of each of the 
appellant's units that would provide 
information about the events related by 
the appellant.

5.  When this information has been 
obtained, it, together with the stressor 
information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR, if 
appropriate, for verification.  The RO 
should also request information 
concerning the duties of an MOS 67N20 in 
1971-72 in Vietnam, as well as those of a 
medivac helicopter crew chief and the 
crew chief of an anti-tank/rocket (ARIG) 
platoon.  Any information obtained is to 
be associated with the claims file.  If 
the case is not referred to USASCRUR, the 
RO should indicate in the record why the 
case was not referred.

6.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the appellant for an examination 
by a VA psychiatrist to determine the 
nature and extent of any psychiatric 
disorder present, and specifically to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric and/or psychological 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims file.  
The examiner should integrate the 
previous psychiatric and psychological 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders present, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished if 
deemed necessary.  

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the appellant's 
psychiatric pathology is related to his 
in-service experiences, his post-service 
experiences, or intercurrent causes.  

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

7.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal bases and 
with consideration of all pertinent 
regulations, including the amended 
provisions of 38 C.F.R. § 3.304(f).

8.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



